DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
Claim(s) 11, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ing et al. (US 20160161413 A1).
	Regarding claim 11, Ing et al. teaches an apparatus to detect analytes, the apparatus comprising: a vacuum pump coupled to a filtration unit operable to collect solid particles off an object; and the filtration unit comprising a filter substrate (Para. 137 "using flexible SERS substrates for air sampling, […] vapour was pumped through the substrate using a mechanical vacuum pump."), wherein the filter substrate comprises nanoplasmonic paper (Para. 63 "the term “flexible SERS substrate” refers to a material comprising a flexible structure to which a plurality of plasmonic nanoparticles has been embedded therein or thereon for forming a SERS sensing region").  Regarding the limitation that the multifunctional nanoplasmonic paper simultaneously functions as a paper chromatography (PC) stationary phase support and as a surface-enhanced Raman scattering (SERS) enhancing substrate, it is noted that this limitation covers what the apparatus does, rather than the structure of the device. However, apparatus claims cover what a device is, not what a device does (see MPEP 2114 (II)). The apparatus and nanoplasmonic paper of Ing can have the same structure as claimed and thus, would be capable of being used in the same manner. Ing (Para. 20-21) teaches the apparatus as a SERS substrate and that SERS enhances Raman scattering (Para. 3). Further, Ing (Para. 85) teaches the nanoplasmonic paper substrate can contain a sufficient quantity of liquid such as water or alcohol. This nanoplasmonic paper has the form of a stationary phase support. Thus, the apparatus of Ing has the structure as claimed and would be capable of operating as a multifunctional nanoplasmonic paper in the claimed manner.
	Regarding claim 16, Ing et al. teaches the apparatus of claim 11, wherein the object is selected from the group consisting of a surface, luggage, a mail parcel, carpet, wood, cloth, or combinations thereof (Para. 93 "a surface in a typical operational environment. In practice, these contaminants may be in the form of dust on furniture, floors, walls or ceilings").
	Regarding claim 19, Ing et al. teaches the apparatus of claim 11, wherein the nanoplasmonic paper comprises glass microfiber filter paper coated with silver nanoparticles (Para. 63 "Non-limiting examples of substrates which can support the plasmonic nanoparticles are cellulose, modified cellulose, glass fibres, nylon, kapton, polyvinylidene fluoride, natural polymers, synthetic polymers, metal, and combinations thereof. The plasmonic nanoparticles can comprise, but are not limited to, silver, gold, copper, iron, cobalt, nickel, rhodium, palladium, titanium oxide, zinc, and platinum, and combinations thereof").

Claim Rejections - 35 USC § 103
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Michel et al. (US 4604239 A).
	Regarding claim 12, Ing et al. teaches the apparatus as discussed above with respect to claim 11, but does not appear to explicitly disclose wherein the filter substrate is disposed with a filter cartridge, the filter cartridge comprising: a first end and a second end; a solvent reservoir coupled to the first end; and the nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end.  
However, Michel et al. teaches wherein the filter substrate is disposed with a filter cartridge, the filter cartridge comprising: a first end and a second end; a solvent reservoir coupled to the first end; and the nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end (Col. 41, Lines 28-30 "One C-18 SEP-PACK cartridge was washed with 10 ml. of methanol, using a 10 ml. syringe with a Luer fitting" where the media of the cartridge could be replaced by nanoplasmonic paper and the attached syringe acts as a reservoir).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ing et al. with a filter substrate and a filter cartridge, the filter cartridge comprising: a first end and a second end; a solvent reservoir coupled to the first end; and the nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end based on the teaching of Michel et al. so that the "concentrate was purified by the […] procedure to be used for analysis" (Col. 41, Lines 25-26).
Regarding claim 14, Ing et al. teaches wherein the SERS filter is operable to be inserted into a handheld Raman spectrometer (Para. 136 "An in-field Raman measurement can be done by removing the SERS filter paper and using a portable Raman spectrometer").  The filter has sufficient structure such that it could be inserted into a Raman spectrometer, particularly given that the claims do not limit the cartridge to fit a specific configuration or standard.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Michel et al., as applied to claim 12, in further view of Saffir (US 2153594 A).
Regarding claim 13, Ing et al. as modified by Michel et al. teaches the apparatus of claim 12, but does not appear to explicitly disclose wherein the solvent reservoir is operable to be punctured to elute a solvent through the nanoplasmonic paper thereby separating components of the solid particles.
However, Saffir teaches sealed cartridges in syringes that are punctured to release the sealed contents (Col. 1, Lines 1-3 "syringes of the kind embodying a normally sealed medicament package or cartridge" where the cartridge could easily seal a solvent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the syringe of Saffir as the syringe for the solvent in order to avoid and prevent introducing contaminates onto the nanoplasmonic paper based on the teaching of Saffir (Col. 1, Lines 16-17).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Vandrish et al. (US 20060081073 A1).
Regarding claim 15, Ing et al. teaches the apparatus as discussed above with respect to claim 11, but does not appear to explicitly disclose comprising a sorting surface and at least one air jet in fluid communication with the object and the filtration unit.
However, Vandrish et al. teaches air jets in fluid communication with an object and a filtration unit where the equipment is composed of surfaces (Para. 45 "FIG. 4 depicts the association of the air jets 13 and collection ports 15 in kiosk 20 with other equipment. In the implementation shown, air to energize the air jets is provided by blower or compressor 60, which is connected to the jets also shown in FIGS. 1-3 by suitable piping or ducting. Other sources of compressed air or gas, such as a compressed gas bottle, are alternatively used. Air collected in the collection ports 15 is conveyed through piping to a suitable detector 64 for analysis. In the embodiment shown, air samples received by all of the collectors are fed to a common manifold. The air sample is optionally passed through an internal collector 62 that collects and concentrates the sample").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 11 to comprise a sorting surface and at least one air jet in fluid communication with the object and the filtration unit based on the teaching ofcan be configured to automatically scan substantially the entire exterior surface of luggage and other hand-carried personal items, as well as cargo, without the need for hand wiping or sampling by an operator or other physical contact" (Para. 28).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al.
Regarding claim 17, Ing et al. teaches the apparatus of claim 11, wherein the filter substrate comprises a compound to enhance affinity between the filter substrate and analytes in the solid particles to thereby increase detection limit of the analytes (Para. 119 "In general, it has been found that pre-wetting a swipe with water, a 50/50 alcohol/water mixture or other solvent will improve collection efficiency. Pre-wetting with a dilute acid can also provide good collection efficiency").  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 11 to use the swipe type flexible SERS substrate as a filter because “sampling efficiency is clearly impacted by the solvent used for wetting the swipe” (Para. 133).
Regarding claim 18, Ing et al. teaches apparatus as discussed above with respect to claim 17, wherein the compound has functional groups (Para. 119 "In general, it has been found that pre-wetting a swipe with water, a 50/50 alcohol/water mixture or other solvent will improve collection efficiency. Pre-wetting with a dilute acid can also provide good collection efficiency").

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Dondi, Ruggero, Wu Su, Gerry A. Griffith, Graham Clark, and Glenn A. Burley. "Highly Size‐and Shape‐Controlled Synthesis of Silver Nanoparticles via a Templated Tollens Reaction." Small 8, no. 5 (2012): 770-776.
Regarding claim 20, Ing et al. teaches an apparatus to detect analytes as discussed above with respect to claim 19, but does not appear to explicitly disclose the silver nanoparticles to be coated on the nanoplasmonic paper via a silver mirror reaction.
However, Dondi et al. teaches creating silver nanoparticles via a silver mirror reaction (Abstract "A mild, facile one-step synthetic strategy for the preparation of size- and shape-controlled silver nanoparticles (AgNPs)").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 19 in order to provide the silver nanoparticles on the nanoplasmonic paper via a silver mirror reaction based on the teaching of Dondi et al. because of the “Mild preparative conditions–AgNP synthesis proceeds at room temperature and involves mild oxidation of an aldehyde functionality present in reducing sugars as a hemiacetal.  Derivatisation of the non­anomeric sites on the sugar enables the incorporation of pendent functionality that would not withstand the typically harsh reducing environments required for other conventional preparative methods" (p 770, Col. 2).

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant’s argue that the cited reference Ing et al. (US 20160161413 A1) fails to disclose “wherein the filter substrate comprises multifunctional nanoplasmonic paper, wherein the multifunctional nanoplasmonic paper simultaneously functions as a paper chromatography (PC) stationary phase support and as a surface-enhanced Raman scattering (SERS) enhancing substrate” as required by claim 11.  
Regarding the limitation that the multifunctional nanoplasmonic paper simultaneously functions as a paper chromatography (PC) stationary phase support and as a surface-enhanced Raman scattering (SERS) enhancing substrate, it is noted that this limitation covers what the apparatus does, rather than the structure of the device. However, apparatus claims cover what a device is, not what a device does (see MPEP 2114 (II)). The apparatus and nanoplasmonic paper of Ing can have the same structure as claimed and thus, would be capable of being used in the same manner. Ing (Para. 20-21) teaches the apparatus as a SERS substrate and that SERS enhances Raman scattering (Para. 3). Further, Ing (Para. 85) teaches the nanoplasmonic paper substrate can contain a sufficient quantity of liquid such as water or alcohol. This nanoplasmonic paper has the form of a stationary phase support. Thus, the apparatus of Ing has the structure as claimed and would be capable of operating as a multifunctional nanoplasmonic paper in the claimed manner.  Likewise, the protocol of Ing and the functions of the apparatus of claim 11 does not differentiate the claim from the prior art (see MPEP 2114 (II)).  
As the applicant has given no remarks apart from the dependent claims’ dependence on claim 11, the rejections of claims 12-20 are maintained.
Applicant’s amendments to the Specification and Claims have overcome every objection and 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 1/27/2022.  Those objections and rejections are withdrawn.  All other rejections from that Office Action have been amended to address the new limitations added to claim 11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, Kun, Jiang Qing, Han Gao, Ji Ji, and Baohong Liu. "Coupling shell-isolated nanoparticle enhanced Raman spectroscopy with paper chromatography for multi-components on-site analysis." Talanta 162 (2017): 52-56. and Wei, W. Yu, and Ian M. White. "Chromatographic separation and detection of target analytes from complex samples using inkjet printed SERS substrates." Analyst 138, no. 13 (2013): 3679-3686.  Both papers discuss the use of paper chromatography coupled with Raman spectroscopy as a means of overcoming various intrinsic challenges of SERS detection outlined in the applicant’s remarks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.D./               Examiner, Art Unit 1796  

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796